Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00590-CR

                                        Michael ORLOWSKI,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                    From the 25th Judicial District Court, Guadalupe County, Texas
                                     Trial Court No. 12-1394-CR
                               Honorable William Old, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: December 11, 2013

DISMISSED

           Appellant filed a motion to dismiss this appeal; the motion is signed by Appellant and his

counsel. See TEX. R. APP. P. 42.2(a). Appellant’s motion is granted and this appeal is dismissed.

See id.; Conners v. State, 966 S.W.2d 108, 110 (Tex. App.—Houston [1st Dist.] 1998, pet. ref’d).


                                                    PER CURIAM

DO NOT PUBLISH